     Case 2:19-cv-03222-CBM-JPR Document 16 Filed 12/30/19 Page 1 of 1 Page ID #:49




1     Elliot Gale (Bar #263326)
      egale@gajplaw.com
2     Joe Angelo (Bar #268542)
      jangelo@gajplaw.com
3     Gale, Angelo, Johnson, & Pruett, P.C.
      1430 Blue Oaks Blvd., Ste. 250
4     Roseville, CA 95747
      916-290-7778 ph
5     916-721-2767 fax
6     Attorneys for Plaintiff
      Alan Lachaumette
7

8                     IN THE UNITED STATES DISTRICT COURT
9          CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10
      Alan Lachaumette                            Case No.: 2:19-cv-03222-CBM-JPR
11                                                NOTICE OF SETTLEMENT WITH
                         Plaintiff                DEFENDANT JPMORGAN CHASE
12

13          v.
14

15
      JPMorgan Chase Bank, N.A.
16

17

18

19
                                Defendant.
      TO THE COURT, CLERK OF COURT, AND ALL PARTIES:
20

21
            PLEASE TAKE NOTICE THAT plaintiff Alan Lachaumette and

22
      defendant JPMorgan Chase Bank, N.A., have reached a settlement in principle of

23    the above captioned case and are in the process of documenting said settlement.
24    Plaintiffs anticipate filing a dismissal of JPMorgan Chase Bank, N.A. within 45
25    days once the settlement is finalized.
26                                             Gale, Angelo, Johnson, & Pruett, P.C.
27
      Dated: December 30, 2019                       /s/ Joe Angelo
                                                     Joe Angelo
28                                                   Attorney for Plaintiff


                                      NOTICE OF SETTLEMENT - 1
